Citation Nr: 1313372	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  96-34 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include as secondary to right and left knee disabilities.

2.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to right and left knee disabilities.

3.  The propriety of the initial 10 percent disability rating assigned for degenerative arthritis of the right knee for the period from April 26, 1996, to June 27, 2009.  

4.  The propriety of the 100 percent disability rating assigned for a total right knee replacement from June 28, 2008, and a 30 percent rating from August 1, 2009.  

5.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1966 to October 1968.

This matter originally came to the Board of Veterans' Appeals (Board) from April 1996 and October 1998 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland (RO).  

In the April 1996 rating decision, the RO denied entitlement to service connection for bilateral foot and ankle disabilities.  In the October 1998 rating decision, the RO granted service connection for right knee arthritis and assigned an initial 10 percent disability rating, effective April 26, 1996.  

In a May 2000 decision, the Board denied service connection for bilateral ankle and foot disabilities.  The Board remanded the issue of entitlement to an initial rating in excess of 10 percent for right knee arthritis.  

The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in December 2000, the VA Office of General Counsel filed an unopposed motion for remand in light of the enactment of the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In January 2001, the Court granted the motion, vacated the Board's May 2000 decision denying service connection for bilateral foot and ankle disabilities, and remanded the matter to the Board.  

In October 2001 and September 2003, the Board remanded the matter to the RO for additional evidentiary development and due process considerations.  In a November 2005 decision, the Board again denied entitlement to service connection for bilateral foot and ankle disabilities.  The Board also denied an initial rating in excess of 10 percent for degenerative arthritis of the right knee.  

The appellant again appealed the Board's decision to the Court.  In February 2007, the appellant's then-attorney and a representative of VA's Office of General Counsel filed a joint motion for remand.  In a February 2007 order, the Court granted the Motion, vacated the Board's November 2005 decision, and remanded the matter.  

While the appellant's appeal was pending before the Court, he continued to pursue multiple additional claims at the RO.  In an October 2007 rating decision, the RO, in pertinent part, granted entitlement to service connection for right knee laxity and assigned an initial separate 10 percent rating, effective February 21, 2007.  Although the appellant was notified of the RO's determination and his appellate rights in an October 2007 letter, the record currently available to the Board contains no indication that he appealed the RO's determination as to this matter.  Thus, this matter is not in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997

Pursuant to the Court's February 2007 order, in September 2008 and June 2011, the Board remanded the current appeal to the RO via the Appeals Management Center (AMC), in Washington, DC.  

While the matter was in remand status, the RO obtained additional evidence indicating that the appellant had undergone a total right knee replacement on June 20, 2008.  In a January 2009 rating decision, the RO recharacterized the appellant's service-connected right knee disability as a residual of a total right knee replacement and assigned a 100 percent rating from June 28, 2008, and a 30 percent disability rating from August 1, 2009.  Although a higher initial rating was granted for the appellant's service-connected right knee disability, the issue remains in appellate status, as the maximum schedular rating has not been assigned for the entire period of the claim and the appellant has indicated that he wishes to continue the appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Given the RO's actions, the Board has characterized the issues on appeal as set forth on the cover page.  

The Board notes that in connection with his appeal, the appellant requested and was scheduled for a Board hearing in Washington, D.C., to be held in September 2008.  In July 2008, however, the appellant cancelled his hearing request.  Having received no further hearing request from the appellant or his representative, the Board will proceed with consideration of the appeal based on the evidence of record.  

The Board also notes that there are multiple pending claims which require the immediate attention of the RO.  In July 2000, the appellant submitted a claim of entitlement to service connection for a cervical spine disability.  In February 2001, he submitted claims of entitlement to service connection for sleep apnea, a respiratory disability, and a heart disability.  In a January 2013 memorandum, the Appeals Management Center (AMC) noted that the record raised claims of entitlement to service connection for left knee laxity and tender right knee surgical scars.  The Board also finds that the record raises a claim of entitlement to service connection for peripheral neuropathy of the lower extremities, secondary to service-connected diabetes mellitus.  Finally, the record contains a January 2013 Report of Contact indicating that the appellant wished to submit a claim of entitlement to service connection for a urethral stricture secondary to in-service treatment for venereal disease.  The record currently available to the Board contains no indication that the RO has addressed these matters in the first instance.  Therefore, the Board does not have jurisdiction over them and they are referred to the RO for appropriate and immediate action.

As set forth in more detail below, a remand of this matter is necessary.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets another remand, for multiple reasons, this matter is not yet ready for appellate review.  

Although the appellant reports receiving regular treatment at the Baltimore VA Medical Center, the most recent VA clinical records currently associated with the record are dated in June 2010.  There is no indication that the RO/AMC made any attempt to obtain ongoing VA treatment records, as specified by the Board's previous remand instructions.  The duty to assist requires VA to make as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency, including a VA medical facility.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2012); see also Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).  This must be accomplished on remand.  

In addition, pursuant to the Board's previous remand instructions, the appellant was apparently examined by a VA orthopedist, W.E.G., M.D., on August 12, 2010, in connection with all of the claims on appeal.  The report of that compensation and pension examination, however, is not associated with the record.  Significantly, the report includes Dr. G.'s opinions on the nature and etiology of the appellant's foot and ankle disabilities.  See e.g. December 2011 VA examination report.  The absence of this report has not escaped the attention of the appellant's representative who has requested a remand for the purpose of obtaining this missing evidence.  

The Board also notes that it appears that after examining the appellant in August 2010, the VA examiner, Dr. G., recommended that the appellant also undergo an examination by a podiatrist.  For reasons which are unclear, the appellant was then scheduled for a VA joints examination in September 2012.  The examination was performed by a nurse, who indicated that she was unable to provide the requested opinion as she had not been provided with a copy of the claims folder.  

The RO/AMC subsequently solicited a January 2013 opinion from a VA podiatrist.  Unfortunately, the opinion received provides an inadequate basis upon which to base a decision on the claim as the podiatrist failed to provide a clear opinion addressing each of the multiple theories of entitlement raised by the appellant, to include whether the appellant's service-connected right and left knee disabilities caused or aggravated his current foot and ankle disabilities.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (recognizing VA's duty to consider all issues raised either by the claimant or by the evidence of record).  

Given the available record, the nature and etiology of the appellant's claimed bilateral foot and ankle disabilities remain unclear, to include whether they are causally related to or aggravated by his service-connected right and left knee disabilities.  Another VA medical examination and opinion is therefore necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The most recent Supplemental Statement of the Case dated in January 2013 contains no documentation that the RO considered all the additional, relevant evidence associated with the record since it last reviewed the matter and issued a Supplemental Statement of the Case in April 2005.  The record includes numerous pieces of relevant records obtained since that time, including multiple VA joints examinations and voluminous clinical records.  In accordance with previous remand instructions, on remand, the RO must adjudicate the claims de novo with consideration of the entire record.  

Similarly, the Board notes that there appear to be several procedural abnormalities which require clarification by the RO.  For example, the claims folder contains April 2009 and May 2010 rating decisions addressing numerous claims, including entitlement to an extension of a temporary total rating for the appellant's total right knee replacement and entitlement to a total rating based on individual unemployability due to service-connected disability.  Deferred rating decisions dated in May and June 2010, however, appear to indicate that these rating decisions may not have been promulgated, although this is far from clear given conflicting and confusing notations in the claims folder as well as the appellant's Virtual VA file.  In that regard, the June 2010 deferred rating decision indicates that the April 2009 rating decision was promulgated in June 2010.  The appellant's Virtual VA file, however, contains a nearly blank rating decision dated in June 2010.  Under these circumstances, on remand, the RO must clarify these discrepancies to ensure that all matters have been appropriately addressed and that the issues on appeal are accurate.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a total rating based on individual unemployability, whether expressly raised by the appellant or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the appellant is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether individual unemployability is warranted as a result of that disability.  

In the present case, the appellant has claimed that he is unable to work due to his service-connected orthopedic disabilities, including his right knee disability.  For the reasons explained above, it is unclear whether the RO has issued a decision on the total disability evaluation based on individual unemployability due to service connected disorders.  In any event, given the numerous new claims for service connection a new rating decision addressing the question of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is in order. 

The Board also notes that at his February 1999 hearing, the appellant testified that his doctors were of the opinion that his ankle and foot problems were related to his service-connected left knee disorder.  The appellant is advised that treatment records currently associated with the record on appeal contain no indication that his ankle or foot problems are causally related to his service-connected left knee disability.  The Veteran is advised that it would be to his benefit to submit statements from his physicians memorializing their purported opinions to the effect that his current foot and ankle problems are causally related to his service-connected left knee disability.  See 38 C.F.R. § 3.103 (2012).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Baltimore VA Medical Center and request all clinical records pertaining to the appellant for the period from June 2010 to the present.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain them would be futile.  The AMC/RO must then:  (a) notify the appellant and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The appellant must then be given an opportunity to respond.

2.  The RO/AMC must also obtain the report of the August 10, 2010, VA orthopedic compensation and pension examination performed by W.E.G., M.D.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such report, the AMC/RO must specifically document the attempts that were made to locate it and explain in writing why further attempts to locate or obtain it would be futile.  The AMC/RO must then undertake the appropriate notification action and allow the appellant an opportunity to respond.

3.  After the above development has been completed, the appellant must be afforded a VA medical examination by an orthopedist, with consultation by a podiatrist if deemed necessary by the orthopedist, for the purpose of determining the nature and etiology of his current bilateral foot disability.  The claims folder and access to the appellant's Virtual VA file must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder and Virtual VA file, the examiner must specifically delineate all foot pathology identified on examination.  Then, the examiner must provide an opinion, with supporting rationale, as to the following:  

(a) Is it at least as likely as not that the third degree pes planus noted on the appellant's June 1966 military enlistment medical examination was aggravated during his period of active duty beyond its natural progress?  If so, it is at least as likely as not that any current pes planus disability is causally related to the in-service aggravation?  In providing the requested opinion, the examiner must address service treatment records showing complaints of a callus on the right small toe and cramps in the right foot in December 1967.  

(b) Is it at least as likely as not that any other foot pathology identified on examination, including any pathology related to gout, is causally related to the appellant's active service or any incident therein?  If not, the examiner must explain why not.  In providing the requested opinion, the examiner must address service treatment records showing complaints of a callus on the right small toe and cramps in the right foot in December 1967.  

(c) Is it at least as likely as not that any foot pathology identified on examination is causally related to or aggravated by the appellant's service-connected right and left knee disabilities?  If not, the examiner must explain why not.  

4.  The orthopedist must also examine the Veteran to determine the nature and etiology of any current right and left ankle disabilities.  The claims folder and access to the appellant's Virtual VA file must be provided to the examiner for review in connection with this examination.  After examining the appellant and reviewing the claims folder and Virtual VA file, the examiner must specifically delineate all left and right ankle pathology identified on examination.  Then, the examiner must provide an opinion, with supporting rationale, as to the following:  

(a) Is it at least as likely as not that any current left or right ankle disability identified on examination is causally related to the appellant's active service or any incident therein, including a September 1968 left ankle sprain?  If not, the examiner must explain why not.  

(b) Is it at least as likely as not that arthritis of the left or right ankle was manifested by a limitation of motion with pain within one year of the appellant's separation from active service in October 1968?  In providing the requested opinion, the examiner must specifically address and compare a June 1969 VA X-ray study reportedly showing minimal degenerative changes in the left ankle with April 1998 and July 2003 left ankle X-ray studies which reportedly were normal, with no bony or joint space abnormalities.  

(c) Is it at least as likely as not that any current left or right ankle disability identified on examination is causally related to or aggravated by the appellant's service-connected left or right knee disabilities?  

5.  Thereafter, the RO must review the claims folders and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  This specifically includes adjudicating the claims of entitlement to service connection for a cervical disorder, sleep apnea, a respiratory disorder, a heart disorder, left knee laxity, right knee surgical scars, peripheral neuropathy secondary to diabetes mellitus, and a urethral stricture; as well as a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The RO must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  The Veteran is advised that the Board does not have jurisdiction to review any referred claim in the absence of a timely perfected appeal.

6.  After undertaking any additional development deemed necessary, the RO should readjudicate claims, considering all of the evidence of record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case and given the opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

